NO. 4-04-0802       Filed 6/5/07

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
           Plaintiff-Appellant,        )    Circuit Court of
           v.                          )    Macon County
YANNI P. KARMATZIS, a/k/a JOHN P.      )    Nos. 03CF1469
KARMATZIS,                             )         04CF362
           Defendant-Appellee.         )         04CF378
                                       )         04CF659
                                       )         04CF667
                                       )         04CF675
                                       )         04CF676
                                       )         04CF697
                                       )         04CF698
                                       )
                                       )    Honorable
                                       )    Scott B. Diamond,
                                       )    Judge Presiding.
_________________________________________________________________

          PRESIDING JUSTICE STEIGMANN delivered the opinion of

the court:

          In March 2004, defendant, Yanni P. Karmatzis, a/k/a

John P. Karmatzis, pleaded guilty to burglary (720 ILCS 5/19-1(a)

(West 2002)) (Macon County case No. 03-CF-1469).    Later in March

2004, the State charged defendant with burglary (Macon County

case No. 04-CF-362), and the trial court set an $80,000 bond.    In

April 2004, the State charged defendant with burglary and forgery

(720 ILCS 5/19-1(a), 17-3(a)(2) (West 2004)) (Macon County case

No. 04-CF-378), and the court set a $50,000 bond.   In April 2004,

defendant was arraigned in case Nos. 04-CF-362 and 04-CF-378, and

the court ordered him returned to the Department of Corrections
(DOC).    On May 6, 2004, DOC mistakenly released defendant from

prison.    On June 8, 2004, defendant was returned to custody.

            In August 2004, defendant pleaded guilty to burglary in

case Nos. 04-CF-362 and 04-CF-378 and in three other cases.      He

also pleaded guilty to three counts of burglary (based on inci-

dents that took place on May 13, 2004 (Macon County case No. 04-

CF-697), May 23, 2004 (Macon County case No. 04-CF-659), and June

1, 2004 (Macon County 04-CF-667)).      The trial court later sen-

tenced defendant to three years in prison in case No. 03-CF-1469

and six years in prison for each burglary conviction.      The court

ordered that the six-year prison terms be served concurrently to

each other and consecutively to the three-year prison term.

            The State appeals, arguing that the concurrent sen-

tences imposed in case Nos. 04-CF-697, 04-CF-659, and 04-CF-667

are void under section 5-8-4(h) of the Unified Code of Correc-

tions (730 ILCS 5/5-8-4(h) (West 2004)), which required that

because those offenses were committed while defendant was on

"pretrial release" for the offenses in case Nos. 04-CF-362 and

04-CF-378, the sentences imposed thereon should be served consec-

utively to the sentences imposed in case Nos. 04-CF-362 and 04-

CF-378.    We agree and thus vacate the concurrent sentences

imposed in case Nos. 04-CF-697, 04-CF-659, and 04-CF-667 and

remand with directions to amend the sentencing order to reflect

that the six-year prison terms in those three cases are to be


                                - 2 -
served consecutively to the sentences imposed in Nos. 04-CF-362

and 04-CF-378.

                           I. BACKGROUND

          As earlier stated, in March 2004, defendant pleaded

guilty to burglary (720 ILCS 5/19-1(a) (West 2002)) in case No.

03-CF-1469.   The trial court then set the case for a June 2004

sentencing hearing and released defendant on a $50,000 recogni-

zance bond while he awaited sentencing.    Later in March 2004, the

State charged defendant with committing burglary in case No. 04-

CF-362, and the trial court set an $80,000 bond.   In April 2004,

the State charged defendant with committing burglary and forgery

in case No. 04-CF-378, and the court set a $50,000 bond.

          In April 2004, defendant was arraigned in case Nos. 04-

CF-362 and 04-CF-378, and the court ordered him returned to DOC

to serve time for a parole violation in another case.   Defendant

did not post bond in either case No. 04-CF-362 or 04-CF-378.

However, on May 6, 2004, DOC mistakenly released him from prison,

instead of returning him to jail.    On June 8, 2004, authorities

again took defendant into custody.

          In June 2004, the State charged defendant with two

counts of burglary and one count of forgery based on a May 23,

2004, incident (case No. 04-CF-659).   That same month, the State

charged him with two counts of burglary and one count of forgery

based on a June 1, 2004, incident (case No. 04-CF-667).    Later in


                               - 3 -
June 2004, the State charged defendant with burglary and two

counts of forgery based on a May 13, 2004, incident (case No. 04-

CF-647).

           In August 2004, defendant pleaded guilty to burglary in

case Nos. 04-CF-362 and 04-CF-378, and in exchange, the trial

court dismissed the forgery charge.    He also pleaded guilty to

three counts of burglary in case Nos. 04-CF-697, 04-CF-659, and

04-CF-667.   In exchange, the court dismissed the forgery charges.

Defendant also pleaded guilty to three other burglary charges

(Macon County case Nos. 04-CF-675, 04-CF-676, and 04-CF-698).

The record shows that the burglary in case No. 04-CF-698 was

committed in March 2004.   However, the record is unclear as to

when the burglaries in case Nos. 04-CF-675 and 04-CF-676 were

committed.   (The indictment and factual basis in case No. 04-CF-

675 indicate that the offense took place on March 27, 2004;

however, the check at issue was dated May 27, 2004.    The indict-

ment and factual basis in case No. 04-CF-676 indicate that the

offense took place on March 13, 2004; however, the check at issue

was dated May 13, 2004.)

           In September 2004, the trial court sentenced defendant

to three years in prison in case No. 03-CF-1469 and six years in

prison for each burglary conviction.    The court ordered that the

six-year prison terms be served concurrently to each other and

consecutively to the three-year prison term.


                               - 4 -
            This appeal followed.

    II. THE TRIAL COURT'S IMPOSITION OF CONCURRENT SENTENCES
         IN CASE NOS. 04-CF-697, 04-CF-659, AND 04-CF-667

            The State argues that the concurrent sentences imposed

in case Nos. 04-CF-697, 04-CF-659, and 04-CF-667 are void under

section 5-8-4(h) of the Code (730 ILCS 5/5-8-4(h) (West 2004)).

Specifically, the State contends that section 5-8-4(h) required

that because those offenses were committed while defendant was on

"pretrial release" for the offenses in case Nos. 04-CF-362 and

04-CF-378, the sentences thereon should be served consecutively

to the sentences imposed in case Nos. 04-CF-362 and 04-CF-378.

We agree.

            "A sentence that does not conform to a statutory

requirement is void and may be corrected at any time."     People v.

Pippen, 324 Ill. App. 3d 649, 653, 756 N.E.2d 474, 478 (2001).

When a trial court's decision to impose concurrent prison terms

is deemed void, the appellate court has the authority to correct

the sentence, and the appellate court's doing so is not barred by

supreme court rules limiting the State's right to appeal or

prohibiting the appellate court from increasing a defendant's

sentence.    People v. Arna, 168 Ill. 2d 107, 113, 658 N.E.2d 445,

448 (1995).

            Section 5-8-4(h) of the Code provides as follows:

                 "If a person charged with a felony com-

            mits a separate felony while on pre[]trial

                                - 5 -
          release or in pretrial detention in a county

          jail facility or county detention facility,

          the sentences imposed upon conviction of

          these felonies shall be served consecutively

          regardless of the order in which the judg-

          ments of conviction are entered."    (Emphasis

          added.)   730 ILCS 5/5-8-4(h) (West 2004).

Thus, section 5-8-4(h) mandates consecutive sentences when a

defendant commits another offense while on "pretrial release" for

the original offense.   See People v. Clark, 183 Ill. 2d 261, 266-

67, 700 N.E.2d 1039, 1042 (1998) (discussing section 5-8-4(h)).

          Resolution of the issue here requires us to interpret

the phrase "pretrial release" as it is used in section 5-8-4(h)

of the Code.   Statutory interpretation constitutes a matter of

law subject to de novo review.     People v. Bradley M., 352 Ill.

App. 3d 291, 294, 815 N.E.2d 1209, 1211 (2004).    When construing

a statute, we must give effect to the legislature's intent.

Calibraro v. Board of Trustees of Buffalo Grove Firefighters'

Pension Fund, 367 Ill. App. 3d 259, 262, 854 N.E.2d 787, 790

(2006).   "[I]n determining the legislature's intent, the court

may properly consider not only the language of the statute, but

also the reason and necessity for the law, the evils sought to be

remedied, and the purpose to be achieved."     People v. Culbreath,

343 Ill. App. 3d 998, 1010, 798 N.E.2d 1268, 1277 (2003).


                                 - 6 -
          "Pretrial" obviously means that which occurs prior to a

case going to trial.   "Release" is defined as "the fact of being

freed from restraint or confinement."   Black's Law Dictionary

1292 (7th ed. 1999).

          Giving the words their plain and ordinary meaning, we

conclude that defendant was on "pretrial release" beginning on

May 6, 2004, when he was mistakenly released from DOC prior to

any trial in case Nos. 04-CF-362 and 04-CF-378, until June 8,

2004, when he was again taken into custody.   We find support for

our conclusion in People v. Virgin, 302 Ill. App. 3d 438, 453,

707 N.E.2d 97, 107 (1998), in which the First District concluded

that a defendant was on pretrial release as contemplated by

section 5-8-4(h) when, after being arraigned, the trial court

failed to set bond or release the defendant on his own recogni-

zance and, instead, the defendant simply was released into the

community.

          We note that our construction of the phrase "pretrial

release" fully comports with the legislature's intent in enacting

section 5-8-4(h).   As the Virgin court noted, "[t]he legislative

intent of [section 5-8-4(h)] is clearly to protect the community

by deterring felons who have been released into the community

while awaiting trial from committing other felonies."   Virgin,
302 Ill. App. 3d at 453, 707 N.E.2d at 107.

          In addition, we agree with the State that defendant's


                               - 7 -
failure to secure his release by posting a bond did not exempt

him from mandatory consecutive sentencing under section 5-8-4(h)

of the Code (730 ILCS 5/5-8-4(h) (West 2004)).    In that regard,

we agree with the First District in Virgin, 302 Ill. App. 3d at

453, 707 N.E.2d at 107, which wrote as follows:

                "[S]ection [5-8-4(h)], unlike section 5-

           8-4(i) [(730 ILCS 5/5-8-4(i) (West 1996))],

           does not require a bond in order to be appli-

           cable.   While it may be true that, in most

           cases, a defendant on pretrial release is

           also on bond, there is nothing in subsection

           (h) which requires this be the case in order

           for consecutive sentencing to apply.   In this

           case, where defendant was apparently mistak-

           enly not placed on bond but released pre-

           trial, there is nothing in the language of

           the statute that would preclude the imposi-

           tion of consecutive sentences under subsec-

           tion (h)."

           The record here shows that while on pretrial release in

case Nos. 04-CF-362 and 04-CF-378, defendant committed three

additional burglaries in case Nos. 04-CF-697, 04-CF-659, and 04-

CF-667.   Thus, section 5-8-4(h) mandated that the trial court

order that the sentences imposed in case Nos. 04-CF-697, 04-CF-


                                - 8 -
659, and 04-CF-667 be served consecutively to the sentences

imposed in case Nos. 04-CF-362 and 04-CF-378.   Accordingly, we

vacate the concurrent sentences imposed in case Nos. 04-CF-697,

04-CF-659, and 04-CF-667 and remand with directions to amend the

sentencing order to reflect that the six-year prison terms in

those three cases are to be served consecutively to the sentences

imposed in 04-CF-362 and 04-CF-378.

                         III. CONCLUSION

          For the reasons stated, we vacate the concurrent

sentences imposed in case Nos. 04-CF-697, 04-CF-659, and 04-CF-

667 and remand with directions to amend the sentencing order to

reflect that the six-year prison terms in those three cases are

to be served consecutively to the sentences imposed in 04-CF-362

and 04-CF-378.

          Vacated and remanded with directions.

          MYERSCOUGH and TURNER, JJ., concur.




                              - 9 -